Citation Nr: 0729693	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressors remain uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 1137, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). See 38 C.F.R. § 3.304(f).  In the present case, a PTSD 
diagnosis was given at a May 2004 VA PTSD examination.  The 
Board need not address whether the diagnosis conforms to 
DSM-IV because the claim must fail for another reason: the 
lack of an adequately corroborated PTSD stressor that 
supports that diagnosis.  38 C.F.R. § 3.304(f) (2006).  

The law provides: "Just because a physician or other health 
professional accepted appellant's description of his . . . 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992). The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  A medical provider cannot provide supporting 
evidence that a claimed inservice event actually occurred 
based merely on a post-service medical examination.  Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).  The veteran's own 
statements will not be sufficient. Id.

A determination as to whether a claimant is a combat veteran 
is key in a PTSD claim because he is entitled to have his lay 
stressor allegation accepted, without corroboration, if he 
had engaged in combat.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The law provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1). See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base). 
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally. A stressor need not be 
corroborated in every detail. Souza v. Brown, 10 Vet. App. 
307, 311 (1997).

In this case, the veteran gave a history indicative of combat 
stressors during his May 2004 VA PTSD examination, on the 
basis of which PTSD was diagnosed.  At the examination, the 
veteran made statements of being in action in Saigon, 
witnessing people getting killed and wounded, and viewing 
piles of bodies.  Despite these statements, the record does 
not support the conclusion that the veteran "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b).  The 
record reflects that the veteran served in Vietnam between 
March 1969 and March 1970 and was stationed in Bien Hoa Air 
Base, Vietnam, but neither his service personnel records 
(SPRs) nor his DD 214 reflect receipt of medals, badges, or 
decorations that specifically denote combat with the enemy.  
Further, his SPRs indicate his military occupational 
specialty (MOS) during his Vietnam service from March 1969 to 
March 1970 as an aircraft maintenance specialist.  This 
information, including his MOS, does not establish combat 
activity or that he was in a combat zone.  Further, service 
medical records (SMRs) are negative for any evidence of an 
in-service wound that could relate to combat.  


Therefore, because there is no credible evidence that the 
veteran engaged in combat with the enemy, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389 at 395, 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996). 

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau, 9 
Vet. App. 389 (1996).  However, the requirement of "credible 
supporting evidence" means that "the appellant's 
[uncorroborated] testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence in the record; not every piece of evidence 
has the same probative value, and the Board is not required 
to accept an uncorroborated account of service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

Despite numerous attempts made by the RO for specific 
stressor information sufficient to warrant further 
investigation of the claimed stressors, the veteran did not 
provide specific instances of traumatic events or names of 
those killed that could possibly be verified, as requested 
(see initial March 2004 notice letter, June 2004 rating 
action, and letters requesting stressor information dating in 
June 2005, February 2006, and December 2006). 

The veteran did not supply any specific PTSD stressor until 
his June 2007 hearing.  At his hearing, the veteran described 
a noncombat stressful event occurring in approximately May or 
June 1969.  He testified that he accompanied two soldiers 
from a separate First Air Cav unit when they visited a friend 
in the burn unit at "Long Binh" Hospital.  He described the 
sight and smells of the patients as affecting him deeply.  He 
testified further that he was most affected by this event, 
although he could "write a book" about the things he had 
seen.  He did not provide details of other stressor events, 
however.  

Although the veteran was unable to recall names at the 
hearing, after the hearing the veteran supplied the name of 
the patient that he thought they had visited.  He provided 
information obtained from the Vietnam Veterans Memorial 
internet site about the person he named as the patient, who 
served in the First Cavalry Division and was a ground 
casualty on May 27, 1969 of a hostile "other explosive 
device" at Bien Hoa.  He also supplied the name of one of 
the persons he had accompanied to the Long Binh hospital.

Despite this additional information, the Board finds the 
noncombat incident of visiting a patient in a burn unit is 
not corroborated in the record and is not verifiable by VA's 
use of official records.  The reported visit to the burn unit 
is not verifiable in a personnel record as the veteran was 
not on a duty assignment with the burn unit.  Also, this 
event would not be recorded in his service medical records 
unless he sought psychiatric treatment due to the incident, 
and it is not alleged or shown that he sought treatment for 
this.  Although this event could be corroborated from a 
statement from someone who had accompanied the veteran or 
otherwise had personal, actual knowledge of this event, such 
evidence would need to be supplied by the veteran, as it 
would not be in official records.  The Board also notes that 
- although the veteran testified that this was the event that 
had affected him the most - this reported stressor event was 
not mentioned in the report of the May 2004 VA examination 
for PTSD.  That report contained entirely different reported 
stressors, namely, action in Saigon, seeing people being 
killed and wounded and being killed by mortars and shells, 
and seeing piles of bodies.  This does call into question the 
credibility of the stressor statements made by the veteran.

In sum, even though the veteran has been diagnosed with PTSD, 
there is no showing in the record that the veteran engaged in 
combat, and VA is unable to verify any claimed stressors 
despite VA's numerous requests for specific stressor 
information.  As such, the claim cannot be granted.   

Accordingly, service connection for PTSD is denied.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for PTSD. 38 U.S.C.A. § 5107(b).

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by a March 2004 letter, sent 
to the address provided in the claim, which covered all four 
required elements in Quartuccio before the initial 
unfavorable rating decision was issued in June 2004.  The 
Board notes that in March 2006 the veteran was provided with 
the specific elements of notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges 
that, after the June 2004 rating decision, the veteran's 
representative gave a different town for the veteran's 
address - although the street address and zip code remained 
the same as those given earlier - and the RO sent additional 
notice letters to the veteran.  As the initial notice was 
sent to the last known address, as given in the claim, the 
Board concludes that it was adequate notice under the 
circumstances.  Notably, it was not returned by post office 
as undeliverable.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial.  In other words, VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the veteran in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

In view of Sanders, the Board finds that the presumption of 
prejudice in the timing of the Dingess notice has been 
rebutted in this case because service connection has been 
denied; consequently, as a matter of law, neither an 
effective date nor a disability evaluation could be awarded 
for PTSD.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and service personnel 
records, and he was afforded a May 2004 VA PTSD examination.  
The veteran testified at a June 2007 hearing.  Further, the 
RO made numerous requests for specific stressor information 
sufficient to warrant further investigation of the veteran's 
stressors (e.g., initial March 2004 notice letter, June 2004 
rating action, and letters requesting stressor information 
dating in June 2005, February 2006, and December 2006) and 
the record was held open after the hearing for the submission 
of additional evidence.  While the record reflects that the 
veteran changed his address on a few occasions, the request 
for stressor information and PTSD questionnaire sent on 
December 2006 appears to have been sent to his last known 
address.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


